department of the treasury internal_revenue_service washington d c tax se aio government entities division dec - uniform issue list tp ratis legend administrator a employer b plan x plan y dear this is in response to correspondence dated date as supplemented by correspondence dated august october and date in which a request for a letter_ruling was submitted with respect to the applicability of rollovers of certain distributions to roth iras described in sec_408a of the internal_revenue_code code administrator a administers retirement and disability plans for employees of employer b retired employees of employer b and their beneficiaries are paid retirement benefits primarily through plan x and plan y plan x and plan y are qualified_plans within the meaning of sec_401 of the code and their related trusts are tax exempt within the meaning of sec_501 there are several types of employee contributions which can be made to plan x and plan y the first type is a mandatory retirement deduction mandatory retirement deductions are mandatory_contributions withheld from the basic_pay of employees who participate in either plan x or plan y the second type of contribution is discretionary contributions permitted in some circumstances for prior civilian service or prior military service performed that was not covered by plan x or plan y as explained below page nn certain participants in plan x or plan y have the ability to make discretionary contributions including interest of amounts equal to the mandatory retirement deductions that would have been withheld from the employee’s basic_pay during a prior period_of_service that were previously not withheld because that prior service was originally excluded from coverage common types of service excluded from coverage under both plan x and plan y are service pursuant to an appointment of less than one year in duration and service pursuant to an intermittent appointment ie an appointment without either a full-time or part-time regular schedule the right to make these contributions is more restrictive under plan y than under plan x if a plan x participant had previously excluded service prior to becoming appointed to a position subject_to plan x coverage that participant may make a discretionary contribution equal to the plan x mandatory retirement deductions which would have been withheld from basic_pay for the period of excluded service plus interest under plan x a participant may make this discretionary contributions regardless of when the noncovered_service was performed however under plan y discretionary contributions and interest may only be made for such noncovered_service performed prior to date discretionary contributions are also available to plan x participants who terminate employment with employer b and are subsequently reemployed ‘if an individual leaves employment with employer b has plan x mandatory retirement deductions to his credit in plan x and is at least days away from entitlement to receive an annuity that individual can apply for a refund of his contributions to plan x if that individual has performed at least one year_of_service but less than five years_of_service subject_to plan x mandatory retirement deductions the refund of mandatory retirement deductions includes interest plan x the individual may make discretionary contributions which represent a redeposit of the refunded mandatory retirement deductions plus interest if the individual is later reemployed by employer b and participates in discretionary contributions can also be made for a period of military service performed after date and before the date of initial employment with employer b under both plan x and pian y a contribution for prior military service permits the use of that service in the computation of the annuity if with certain exceptions the employee is not receiving a military pension based upon such service in general if a contribution for this military service_credit is made within two years after the date of the initial employment to a employer b civilian position interest is not payable on that contribution if the contribution is made at a later date interest is payable on the contribution another type of contribution is a voluntary contribution voluntary contributions are made by employees who participate in plan x to purchase additional_amounts of annuity these voluntary contributions made in multiples of dollar_figure up to a maximum of percent of all basic_pay earned by the employee during his or her creditable service and interest thereon may be distributed to an employee or former employee as an alternative to using the contributions to purchase additional_amounts of annuity in certain circumstances under both plan x and plan y mandatory retirement deductions and discretionary contributions and interest thereon may be distributed to eligible employees or former employees or their beneficiaries in a single sum distribution this single sum payment is defined under both plans as a lump-sum page credit under plan x and plan y an employee who has separated from service with employer b or an employee whose coverage under plan y has terminated at least days prior to eligibility for payment of an immediate_annuity may apply to administrator a for payment of the lump-sum credit in addition if an employee or former employee dies before the commencement of an annuity from either plan and there are no survivors entitled to be paid a survivor annuity the lump-sum credit shall be paid to an individual other than the former employee although voluntary contributions may be used to purchase additional annuity benefits at retirement a current or former employee is permitted to receive a distribution of these contributions in a lump sum payment with interest before receiving an additional annuity based upon the voluntary contributions voluntary contributions are permitted only in plan x mandatory retirement deductions discretionary contributions and voluntary contributions are after-tax contributions based upon the facts and representations stated above the following rulings are requested mandatory retirement deductions discretionary contributions and voluntary contributions and interest thereon if distributed in a lump sum distribution from plan x or plan y can be rolled over into a roth_ira the related interest of any mandatory retirement deductions discretionary contributions and voluntary contributions distributed from plan x or plan y in a lump sum distribution and rolled over into a roth_ira is subject_to taxation with respect to the tax_year of the distributee or recipient in which distributed sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_408a of the code provides the applicable_requirements concerning roth iras sec_408a provides that the term roth_ira means an individual_retirement_plan as defined in sec_7701 which is designated in such manner as the secretary may prescribe at the time of the establishment of the plan as a roth_ira sec_408a of the code states that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides in pertinent part that for purposes of this section the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from an eligible_retirement_plan but only if in the case of any eligible_retirement_plan as defined in sec_402 other than clauses i and ii thereof such rollover_contribution meets the requirements of sec_402 sec_402 of the code provides rules applicable to rollovers from exempt trusts sec_402 provides that the term eligible_retirement_plan means i an page individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer and vi an annuity_contract described in sec_403 sec_402 of the code states that the term qualified_trust means an employees’ trust described in sec_401 which is exempt from tax under sec_501 sec_402 of the code provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include-a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 c any distribution which is made upon hardship of the employee and d any qualified disaster-relief distribution within the meaning of sec_72 sec_408a of the code concerns rollovers from an eligible_retirement_plan other than a roth_ira sec_408a provides in relevant part that notwithstanding sec_402 in the case of any distribution to which this paragraph applies there shall be included in gross_income any amount which would be includible were it not part of a qualified_rollover_contribution sec_408a of the code provides that the rules provided in sec_408a shall apply to a distribution from an eligible_retirement_plan as defined by sec_402 other than a roth_ira maintained for the benefit of an individual which is contributed to a roth_ira maintained for the benefit of such individual in a qualified_rollover_contribution sec_408a of the code provides with respect to a rollover from an eligible_retirement_plan that a taxpayer shall not be allowed to make a qualified_rollover_contribution to a roth_ira from an eligible_retirement_plan as defined by sec_402 other than a roth_ira during any taxable_year if for the taxable_year of the distribution to which such contribution relates- i the taxpayer’s adjusted_gross_income exceeds dollar_figure or ii the taxpayer is a married individual filing a separate_return sec_408a is effective for distributions after date and before date sec_408a defines adjusted_gross_income as adjusted_gross_income with certain adjustments modified_adjusted_gross_income notice_2008_30 2008_12_irb_638 date miscellaneous pension_protection_act changes question and answer-1 provides that distributions from a qualified_plan described in sec_401 of the code can be rolled over to a roth_ira the rollover can be made through a direct_rollover from the plan to the roth_ira or an amount can be distributed from the plan and contributed rolled over to the roth_ira within days in either case the amount rolled over must be an eligible_rollover_distribution as defined in sec_402 and pursuant to sec_408a there is included in gross_income any amount that would be includible if the distribution were not rolled over in page addition for taxable years beginning before date an individual can not make a qualified_rollover_contribution from an eligible_retirement_plan other than a roth_ira if for the year the eligible_rollover_distribution is made he or she has modified_adjusted_gross_income exceeding dollar_figure or is married and files a separate_return notice_2008_30 provides guidance with respect to certain distribution-related provisions of the pension_protection_act of p l ppa ’06 that are effective in a section of ppa ’06 addressed in the notice relates to rollovers from eligible retirement plans to roth iras prior to amendment by ppa ’06 sec_408a of the code provided that a roth_ira could only accept a rollover_contribution of amounts distributed from another roth_ira from a non-roth ira ie a traditional or simple_ira or from a designated_roth_account described in sec_402a these rollover_contributions to roth iras were called qualified rollover_contributions a qualified_rollover_contribution from a non-roth ira to a roth_ira was called a conversion an individual who rolled over an amount from a non-roth ira to a roth_ira included in gross_income any portion of the conversion amount that would have been includible in gross_income if the amount were distributed without being rolled over for distributions before a conversion contribution is permitted only if the ira owner’s adjusted_gross_income does not exceed certain limits section of ppa amended the definition of qualified_rollover_contribution in sec_408a of the code to include additional plans under this expansion in addition to the rollovers described in the preceding paragraph a roth_ira can accept rollovers from other eligible retirement plans as defined in sec_402 the amendments made by section of ppa ’06 are effective for distributions made after date with respect to your first ruling_request effective for distributions made after date an individual who receives amounts from a tax qualified_retirement_plan described in sec_401 of the code is able to roll over the distribution into a roth_ira if the rollover requirements are met however effective for distributions after date and before date an amount distributed from a qualified_retirement_plan can not be rolled over to a roth_ira during any_tax year if for the tax_year in which the distribution is made from the eligible_retirement_plan the individual’s modified_adjusted_gross_income exceeds dollar_figure or the individual is married and files a separate_return therefore with respect to your first ruling_request we conclude that mandatory retirement deductions discretionary contributions and voluntary contributions and interest thereon if distributed in a lump sum distribution from plan x or plan y can be rolled over into a roth_ira with respect to your second ruling_request the tax-deferred treatment of rollovers that ordinarily applies under sec_402 of the code applicable to qualified_plans will not apply for distributions rolied over to a roth_ira for any distribution from an eligible_retirement_plan which is contributed to a roth_ira in a qualified_rollover_contribution the individual on whose behalf the roth_ira is maintained will have to include in gross_income any amount which would have been includible were it not part of a qualified_rollover_contribution ordinarily the distribution of any amount from a code sec_401 plan is taxed under the code sec_72 annuity rules under these rules the page portion of a distribution that represents the return of after-tax contributions or other basis will not be includible in income and the portion that represents income will be taxable therefore with respect to your second ruling_request we conclude that the related interest of any mandatory retirement deductions discretionary contributions and voluntary contributions distributed from plan x or plan y in a lump sum distribution and rolled over into a roth_ira is subject_to taxation with respect to the tax_year of the distributee or recipient in which distributed no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that plan x and plan y are and were qualified under sec_401 of the code and their related trusts are and were exempt from tax under sec_501 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t ld at sincerely yours yo manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
